El Juez PresideNte Señor Del Toro
emitió la opinión del tribunal.
La cuestión a estudiar y a resolver por ahora en este caso es la de si en un procedimiento de Quo Warranto iniciado por El Pueblo contra una corporación en solicitud de que se decrete la pérdida de su franquicia por haber violado la ley de los quinientos acres, procede la intervención de un accio-nista que la solicita alegando tener interés en que el pleito se falle a favor del Pueblo.
*669Trigo Orbeta, Inc., corporación organizada y existente de acuerdo con las leyes de Puerto Rico, presentó en el proce-dimiento de quo warranto instado por el Pueblo por medio de su Fiscal General contra la Compañía Azucarera del Toa, una solicitud de intervención acompañada de la demanda correspondiente.
Sostiene que es accionista de la “Compañía”, que consi-dera ciertas e incontrovertibles las alegaciones de la querella referentes a la violación por parte de la querellada de la ley de los quinientos acres, que tiene interés en el éxito de lá acción y que desea intervenir porque sabe que la “Compa-ñía” tratará de dilatar lo más posible el procedimiento no obstante constituir el interés verdadero de los accionistas que la “Compañía” reconozca la violación de la ley y se disuelva y liquide cooperando con el gobierno en la resolución del problema agrario de Puerto Rico, criterio que sostuvo en el seno de la junta general de accionistas de la corporación.
Notificadas las partes, la demandada se opuso a la inter-vención basándose en que la interventora no alega interés, reclamación o derecho distinto a los que son comunes a todos los accionistas de la corporación pretendiendo únicamente unirse al Pueblo en contra de la corporación, estando su inte-rés representado y protegido en forma adecuada por el Pueblo y la corporación; que ésta fia comparecido a defenderse cumpliendo la resolución aprobada por casi todos sus accio-nistas en uso de las facultades conferídasles por la ley; que (:] número de acciones de Trigo Orbeta, Inc. es 468 de un total de 10,000; que de acuerdo con la ley de quo warranto, enmendada en 1935, el procedimiento en contra de corpora-ciones por las violaciones de la ley del Congreso limitando el dominio y control de las tierras a que se refiere la que-rella sólo puede iniciarse por El Pueblo de Puerto Rico representado por el Fiscal General, y que los accionistas de una corporación en minoría no tienen facultades para alla-narse a una sentencia contra la corporación o para obligar a ésta a que se allane y no se defienda. En cuanto a los *670propósitos de dilatar el procedimiento alegó la querellada que no existían estando por el contrario deseosa de que termine cuanto antes para despejar su situación.
Tanto la interventora como la querellada han argumen-tado sus respectivas posiciones en extensos alegatos, que-dando la cuestión sometida finalmente para su decisión en marzo 22 último. Nada fia manifestado El Pueblo de Puerto Pico.
“Una acusación de la naturaleza de quo warranto — suce-sora del antiguo auto de quo warranto del derecho común — ”, sc dice en Thompson on Corporations, vol. 7, págs. 825-827, “es el recurso por virtud del cual el estado inquiere sobre y determina la legalidad de las reclamaciones en relación con franquicias y cargos corporativos. Desde época antigua, el recurso se ha utilizado contra corporaciones por razón de uso indebido, abuso o no uso de sus franquicias y contra las per-sonas que ilegalmente usurpan franquicias corporativas; y boy se considera el remedio de quo warranto — salvo en algu-nas jurisdicciones donde se provee otro remedio mediante estatuto — como el remedio exclusivo para determinar el dere-cho de una corporación a existir y para cancelar cartas cons-titutivas y franquicias corporativas por estos motivos . . .
“El remedio puede invocarse solamente para hacer valer un derecho del soberano o del estado; no procederá para determinar derechos o quejas privadas. Se considera .el remedio como uno de naturaleza pública aun cuando la acusa-ción sobre la cual actúa el procurador general haya sido redac-tada o suministrada por otros.”
En Puerto Pico el procedimiento de quo warranto quedó establecido por ley de marzo 1, 1902, Leyes de 1902, pág. 305, Comp. 1911, 1319 a 1327, pág. 288, disponiendo su sección 2 que “. . . cuando alguna corporación haga u omita algo que equivalga a la renuncia o a la pérdida de los derechos y pri-vilegios que como tal corporación le correspondan; o cuando ejercitare derechos no conferidos por la ley, el Fiscal General o cualquier fiscal de la respectiva corte de distrito, ya *671obrando por su propia iniciativa, ya a instancia de otra persona, podrá presentar a la corte de distrito que tenga juris-dicción en el asunto, una petición de que se le admita una solicitud de que se abra una información de la naturaleza de un 'quo -warranto’, a nombre de El Pueblo de Puerto Eico ...”
Luego, en 1935, por la Ley núm. 33 de julio 22, 1933 ((2) pág. 419) se confirió jurisdicción exclusiva a esta Corte Suprema para conocer de los procedimientos de quo warranto que inicie el Gobierno de Puerto Eico por violación de las disposiciones de la sección '752 del Título 48 del Código de los Estados Unidos, ley de los quinientos acres, y en el propio año, por la Ley núm. 47, aprobada en agosto 7, 1935 ((2) pág. 531), al enmendarse la sección 2 de la ley de 1902 quedó ratificado que la radicación de la querella correspon-día al Fiscal General o a cualquier fiscal de distrito, obrando por propia iniciativa o a instancia de otra persona.
No bay pues la duda más leve de que es al Pueblo de Puerto Eico . por sus fiscales al que coíresponde la radicación y dirección, el control, de esta clase de procedimientos, pero tampoco la bay de que pueden intervenir en ellos los que tengan el interés que así lo justifique.
“Las reglas usuales sobre intervención”, se dice en Fletcher Cyclopedia Corporations, vol. 5, sección 2347, “son observadas en el procedimiento de quo warranto. Si el liti-gio ha sido debidamente instruido y se halla pendiente, la intervención, de acuerdo con las regias que rigen la materia es permitida, y aun una persona particular puede, bajo deter-minadas circunstancias, ser autorizada para intervenir.”
De suerte que la norma que debemos seguir es la que marca el artículo 72 del Código de Enjuiciamiento Civil, ed. 1933, a saber:
‘ ‘ Cualquiera persona antes ele la celebración del juicio podrá in-tervenir en una acción o procedimiento, si tuviere interés en el asunto en litigio, en el éxito de cualquiera de las partes, o algún derecho en contra de ambas. Esta intervención tiene lugar cuando a un *672tercero se ]e permita ser parte en la acción o procedimiento seguido entre otras personas, ya asociándose al demandante para reclamar lo que se pretenda en la demanda, o ya uniéndose al demandado para oponerse a las pretensiones del demandante, o pidiendo algo en sentido adverso a las reclamaciones de demandante y demandado, cuya intervención se efectúa por medio de demanda, exponiendo en ella los motivos en que se funde, presentada con permiso de la corte, y notificada a las partes que no hubieren comparecido y a los aboga-dos de las comparecidas, quienes podrán contestar o alegar una excepción a ella, como si fuese una demanda ordinaria.”
El juicio no se lia celebrado aim, y partiendo de la base do lo dicho en la solicitud y lo alegado en la demanda que la acompaña, precisa resolver que el interés del interventor es manifiesto. Su actitud en pro de la acción ejercitada por el Pueblo ante la corte, arranca de la que adoptó en la junta general de accionistas de la corporación y su creencia de que el mejor camino a seguir para su beneficio y el de iodos los accionistas es ajustarse a la ley, está justificada. No es ya el mejor, si que el único que debe seguirse si se está convencido de la violación
En cuanto a que la minoría de los accionistas de la cor-poración no puede allanarse a la demanda ni obligar a la mayoría a allanarse o a nó defenderse en el pleito, tiene toda la razón la querellada, pero ello no implica que conocedora la minoría de lo resuelto por la mayoría no tenga facultad para ir en contra de la resolución cuando se trata de un caso como éste en que la disolución de la corporación se pide a base de la violación de una ley.
Por lo que respecta a que los intereses de interventor están bien defendidos en el pleito en un sentido o en otro, quizá sea así, pero ello no es suficiente por sí solo para negar la intervención cuando el querellante la reclama para defender mejor su propiedad. Más fuerza tiene la impugnación a la intervención- fundada en que el ejercicio de la acción corres-ponde exclusivamente al Pueblo (Sucn. Orcasitas et al. v. A. M. Somoza & Co., 27 D.P.R. 501, 507) porque en verdad el interventor no hubiera podido iniciar personalmente el quo *673warranto, pero como la jurisprudencia ha resuelto que una vez iniciados estos procedimientos les son aplicables las reglas generales sobre la materia y como el Pueblo no se ha opuesto, la duda que pudiéramos tener debe resolverse en favor de la intervención, sujeta desde luego y en un todo en cuanto al control del procedimiento a la voluntad del soberano que lo ha iniciado no sólo por considerarse autorizado para ello por la ley si que en el ejercicio de la política pública decla-rada por la misma.

Bebe, en su- consecuencia, permitirse la intervención soli-citada, radicándose en los autos la demanda y dándose a la misma el curso que determina la ley.

El Juez Asociado Sr. Todd, Jr., no intervino.